95 Mich. App. 454 (1980)
291 N.W.2d 78
MARSHALL
v.
PECH
Docket Nos. 78-3723, 78-3967.
Michigan Court of Appeals.
Decided February 20, 1980.
Sheldon M. Meizlish, for defendant.
Before: BASHARA, P.J., and J.H. GILLIS and W. VAN VALKENBURG,[*] JJ.
W. VAN VALKENBURG, J.
Defendant, Aida Pech, appeals by right the circuit court's denial of her petition for a writ of superintending control. She also appeals, by leave granted, the circuit court's dismissal of her claim of appeal from the small claims division of the district court. The cases were consolidated by this Court.
On June 1, 1978, the judge of the small claims division of the 24th Judicial District awarded to plaintiff Edward Marshall $125 (plus $13.50 in costs). Plaintiff's small claims petition arose out of an automobile accident. In the small claims court, defendant argued that the property damage provisions of the no-fault act precluded plaintiff's suit. *457 The small claims judge rejected this defense and awarded money damages to plaintiff. In a June 9, 1978, letter to defendant's counsel, the district judge who had presided at the small claims hearing responded to defendant's defense by noting his opinion that the relevant provisions of the no-fault act were unconstitutional.
In circuit court, defendant based her claim on appeal and her petition for a writ of superintending control on the Supreme Court's June 8, 1978, decision in Shavers v Attorney General, 402 Mich 554; 267 NW2d 72 (1978), reh den 403 Mich 958 (1978). In that case the Supreme Court upheld the no-fault act's abolition of tort liability with respect to property damage arising from the ownership, maintenance or use of a motor vehicle. MCL 500.3135(2); MSA 24.13135(2). In circuit court, defendant argued that she was entitled to relief, either by appeal or by superintending control, because the small claims judge had failed to apply the substantive law of Michigan. MCL 600.8411; MSA 27A.8411.
The circuit court held that defendant was entitled to neither appellate nor supervisory relief. The court based its decision on MCL 600.8412; MSA 27A.8412:
"A person commencing an action or defendant who remains and tries the case in the small claims division shall be considered to have waived the right to counsel, the right to trial by jury, the right to recover more than $600.00, and any right of appeal. The affidavit prescribed in section 8402 [MCL 600.8402; MSA 27A.8402] shall contain a statement that the plaintiff understands that he or she has waived these rights." (Emphasis added.)
Chapter 84 of the Revised Judicature Act, MCL *458 600.8401 et seq.; MSA 27A.8401 et seq., which sets forth the framework of the small claims division of the district court, furnishes a convenient and economical means of settling disputes where small sums are involved.[1] The sole object of small claims hearings is "to dispense expeditious justice between the parties". MCL 600.8411. Use of this court is entirely voluntary. Each party has a statutory right to "demand and remove the case to the district court". MCL 600.8408(2); MSA 27A.8408(2). Before trial, the parties are told of the right to removal and of the rights which are waived if they choose to remain in the small claims division. Id., MCL 600.8412. Litigants must realize, therefore, that when they accept the jurisdiction of this division of the district court, they bear the risk of receiving an unfavorable verdict.
By statute, no verbatim record of small claims proceedings is made. MCL 600.8411. Defendant's appellate assertion that she never waived her rights as required by statute can, therefore, not be verified. The fact that she remained until judgment was rendered lends credence to the conclusion that she waived the rights enumerated in MCL 600.8412. These rights included the right to appeal the small claims verdict.
The constitution clearly authorizes legislative curtailment of the appellate authority of the circuit court: "The circuit court shall have * * * appellate jurisdiction from all inferior courts and tribunals except as otherwise provided by law". Const 1963, art 6, § 13.
In our view, the circuit court properly rejected defendant's request for appellate review of the small claims court decision. The philosophy underlying *459 establishment of the small claims division and the clarity of the relevant constitutional and statutory provisions lead inevitably to this conclusion. In our view, the task of conferring appellate jurisdiction over the small claims division is one within the exclusive province of the Legislature.[2]
Counsel for defendant nevertheless argues that the district judge who presided at the small claims hearing failed to apply the substantive law of this state and that relief should have been available by means of a writ of superintending control. From a practical standpoint, such relief would normally be difficult to render since no record is made of small claims hearings. In this case the judge made no formal written findings but did write a letter to counsel wherein he stated that the relevant section of the no-fault act was unconstitutional.
Const 1963, art 6, § 13, states in pertinent part:
"The circuit court shall have * * * supervisory and general control over inferior courts and tribunals within their respective jurisdictions in accordance with the rules of the Supreme Court."
This constitutional provision sets forth clearly and distinctly that circuit courts are authorized to supervise and control inferior courts. Because this supervisory authority is set forth in the constitution, the Legislature cannot impair or limit it. In re Brant's Estate, 269 Mich 201, 205; 256 NW 855 (1934). A petition for a writ of superintending control is the appropriate avenue to pursue correction of serious errors of law when the petitioning party does not have an adequate remedy by appeal. Moore v Ninth District Judge, 69 Mich App 16; 244 NW2d 346 (1976).
*460 However, we hasten to add that the grant or denial of a petition for an order of superintending control is within the sound discretion of the court. Absent an abuse of discretion, the denial of a request for a writ of superintending control will not be disturbed. People ex rel Ingham County Prosecutor v East Lansing Municipal Judge, 42 Mich App 32, 36; 201 NW2d 318 (1972).
The property damage provision of the no-fault act was discussed by this Court in Shavers v Attorney General, 65 Mich App 355, 368-372; 237 NW2d 325 (1975). This Court held unconstitutional the no-fault act's property damage protection scheme. That ruling was binding on lower courts from November 5, 1975, to June 8, 1978, when it was reversed by the Supreme Court. Therefore, at the time the decision was made in this case in the small claims division  i.e., June 1, 1978  a party could sue for property damage incurred in a motor vehicle accident. Accordingly, the decision was a correct application of the substantive law as it existed at that time. Although the circuit court failed to exercise its discretion, we are of the opinion that, under the circumstances, no useful purpose would be served by ordering a remand.[3]
*461 Dismissal of defendant's claim of appeal from the small claims division of district court and denial of her petition for a writ of superintending control are affirmed. No costs, interpretation of a statute being involved.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.
[1]  See Domanski's Small Claims Courts: An Overview and Recommendation, 9 Mich J L Reform 590 (1976).
[2]  In most jurisdictions, there is a right to appeal small claims court judgments. See 9 Mich J L Reform, supra, at 612, fn 175.
[3]  In addition to her reliance on the Supreme Court's Shavers decision, defendant argues that the small claims court is an inappropriate tribunal for the determination of the constitutionality of state statutes.

It is firmly established, however, that the courts have inherent authority to determine whether statutes are constitutional. Marbury v Madison, 5 US (1 Cranch) 137; 2 L Ed 60 (1803), 16 Am Jur 2d, Constitutional Law, § 101 et seq., p 439 et seq. Courts of less than the highest rank do not lack power to rule on the constitutionality of legislation. People v Haggerty, 27 Mich App 594, 596; 183 NW2d 862 (1970), Lent v Tillson, 140 US 316; 11 S Ct 825; 35 L Ed 419, 426 (1890), 16 Am Jur 2d, Constitutional Law, § 110, p 457. As a public officer, a district judge is bound by his oath of office to support the constitution. Const 1963, art 11, § 1; MCL 168.467j; MSA 6.1467(10). We, therefore, reject defendant's argument that the district judge sitting as judge of the small claims division exceeded his authority in this regard.